Citation Nr: 0636483	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In statements submitted in December 
2003, July 2004, August 2004, and October 2004, the veteran 
reported increased symptomatology for his left ear otitis 
media.  The Board construes this correspondence as an 
informal claim for an increased rating for his service 
connected otitis media.  This matter is referred to the RO 
for consideration.


FINDING OF FACT

Left ear hearing loss is at Level VIII (Table VI) or Level IX 
(Table VIa), and service connection is not effect for right 
ear hearing loss.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  The rating schedule 
authorizes the assignment of a zero percent (noncompensable) 
evaluation in every instance in which the rating schedule 
does not provide such an evaluation and the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on  
organic impairment of hearing acuity as measured by the  
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2006).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test. Examinations must be conducted 
without the use of hearing aids.  If impaired hearing is 
service-connected in only one ear, as in this case here, the  
hearing ability in the  nonservice-connected ear is generally  
treated as  normal (i.e., Level I hearing) for the purposes 
of determining a rating percentage under Table VII 
(Diagnostic Code 6100).  38 C.F.R. § 4.85(f).  However, under 
a change in law effective December 6, 2002, if hearing 
impairment in the service-connected ear is found to be 
minimally compensable (10 percent disabling or higher), then 
any deafness in the non-service-connected ear may be 
considered when determining the final compensation rating.  
38 U.S.C.A. § 1160(a)(3), as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 103, 116 Stat.  2820, 
2821-22 (effective December 6, 2002). 

The veteran submitted an audiogram from November 2003 that 
shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
50
45
LEFT
80
75
90
95
85

Speech recognition ability was not recorded.  Consequently, 
these test results do not meet the requirements of 38 C.F.R. 
§ 4.85 (2006) to be used to rate the veteran's hearing loss 
disability.  

On an authorized VA examination in December 2003, the 
following results were documented:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
45
55
LEFT
75
80
105
105+
85

The average puretone loss in the left ear was 94 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 60 percent in the left ear.  

The left ear puretone average of 94 and speech recognition 
score of 60 yield Level VIII hearing under Table VI, which 
yields a noncompensable rating under Table VII for the left 
ear.  The Board has considered whether the test results show 
the exceptional patterns of hearing impairment at 38 C.F.R. § 
4.86; they do not meet the requirements of paragraph (b), but 
they do meet the requirements of paragraph (a).  Using Table 
VIa, the puretone threshold average of 94 decibels results in 
Level IX hearing, but this does not result in a higher rating 
for the veteran under Table VII.  Based on the foregoing, 
therefore, a compensable rating is not supported.  



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the December 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  

The October 2003 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
claim for service connection was substantiated long ago.  The 
veteran was given the rating criteria for hearing loss in 
connection with his appeal and, because an increased rating 
was denied, the effective date of an award is not at issue.  
Thus, the Board concludes that there was no prejudice to the 
veteran in this regard.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining medical records requested by the veteran and 
providing an examination.  Also, in correspondence dated in 
March 2004 and August 2004, the veteran stated that the file 
contained all his records, and he had nothing more to add.

In his July 2004 substantive appeal, the veteran noted that 
the RO had not addressed his comments and the evidence that 
he had submitted concerning his ear condition.  As the United 
States Court of Appeals for Veterans Claims (Court) has 
noted, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the Board 
finds no prejudice to the veteran in the RO's failure to 
discuss specifically his statements and other medical records 
that could not be used to determine the evaluation to be 
assigned for his hearing loss disability.  To the extent that 
the records and comments concern his service-connected left 
ear otitis media, they will be considered by the RO as that 
matter has been referred for appropriate action.  The 1985 
audiogram is too remote in time to show current hearing loss 
disability, and it and the 2003 audiogram discussed above are 
not shown to meet the requirements of 38 C.F.R. § 4.85, so 
they cannot be used to rate the current hearing loss 
disability.  There would be no benefit to the veteran that 
would result from a remand to the RO specifically for a 
discussion of these documents in relation to the matter now 
before the Board on appeal.


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


